2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 1 of 7
2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 2 of 7
2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 3 of 7
2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 4 of 7
2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 5 of 7
2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 6 of 7
2:20-cv-00153-RMG   Date Filed 01/15/20   Entry Number 1-1   Page 7 of 7
